          Case 6:19-cr-06163-DGL Document 62 Filed 06/08/20 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

UNITED STATES OF AMERICA,
                                                                     DECISION AND ORDER
                                      Plaintiff,
                                                                     19-CR-6163L

                       v.


JANET FLORES,

                              Defendant.
________________________________________________



       Defendant Janet Flores (“Flores”) was convicted by guilty plea of being a felon in possession

of a firearm, in violation of 18 United States Code, Section 922(g)(1). On December 19, 2019, this

Court sentenced Flores principally to a term of imprisonment of 37 months with 3 years of

supervised release. Flores is currently housed at the Danbury Federal Correctional Institution

(“Danbury”). According to the Probation Office’s Report (Dkt. #61), concerning Flores and her

status at Danbury FCI, Flores had been held in custody for approximately 13 months prior to

sentencing and therefore has now served approximately 20 months of the 37-month sentence.

       Flores, by counsel, filed a motion (Dkt. #56) for compassionate release to serve the balance

of her sentence on home confinement pursuant to 18 U.S.C. § 3582(c)(1)(A). The Government filed

a Response (Dkt. #59) opposing the motion, and Flores filed a Reply (Dkt. #60), which included at

Attachment 1, a lengthy Decision by United States District Judge Michael Shay on a motion for a

temporary restraining order against the Bureau of Prisons (“BOP”) concerning its failure to properly

deal with the medical and mental health issues posed by the COVID-19 pandemic at Danbury.
          Case 6:19-cr-06163-DGL Document 62 Filed 06/08/20 Page 2 of 5




       Flores’s motion is occasioned by the significant public health crisis involving the COVID-19

virus and especially the potential spread in a correctional institution. Flores claims that because of

her present and preexisting medical conditions, she is especially vulnerable to contracting the disease

and, if infected, suffering severe consequences.

       The Center for Disease Control (CDC) has listed several illness and conditions which makes

one more susceptible to contracting the virus. Flores reports, and the Probation Office’s Report

confirms for the most part, that Flores now 44, is a cancer survivor having had surgery to remove her

right thyroid gland based on a showing of thyroid cancer. The Government concedes this

(Government’s Response, Dkt. #59 at p.7). It does not appear that Flores is engaged in any

treatment relative to that. Plaintiff also represents that she is obese, has high blood pressure, and is

prediabetic, which is noted in the medical records attached to the Probation Office’s Report. Flores

has the burden under 18 U.S.C. § 3582(c)(1)(A) to show that there are “extraordinary and

compelling reasons” to modify and reduce her originally-imposed sentence.

       I believe that Flores has sustained that burden for several reasons. Flores does have some

medical issues – obesity and a prior cancer episode – that makes her somewhat vulnerable to the

spread of the virus. She is 44 years old and has served more than half of the sentence imposed by

this Court.

       What perhaps tips the scales in Flores’s favor is the location where she is being housed:

Danbury. The record of infection and the BOP’s neglect to deal with it is disturbing. First of all, I

note that the Attorney General of the United States issued a forceful Memorandum on March 26,

2020 directing the BOP to prioritize the use of home confinement during the pandemic.

Furthermore, and most significantly, the Attorney General issued another Memorandum on April 3,

2020, directing officials at three institutions, FCI Oakdale, FCI Danbury and FCI Elkton, to give


                                                   2
          Case 6:19-cr-06163-DGL Document 62 Filed 06/08/20 Page 3 of 5




priority to implementing standards for release to home confinement for these three institutions who

are most affected by the COVID-19 virus. That in itself indicates that Danbury where Flores is

housed is significantly and dangerously affected by the virus.

       But that is not all. As mentioned, Judge Shay in the District of Connecticut, issued what

could only be described as a scathing indictment of treatment at Danbury, on May 12, 2020.

Martinez-Brooks, et al. v. Easter, Warden of FCI Danbury, 2020 WL 2405350 (D. Conn. 2020). In

that lengthy Decision, Judge Shay found Danbury to be one of the worst institutions in the federal

system and that the plaintiffs in that class action (of which Flores is presumably a member) had

demonstrated a likelihood of success to show that the Warden had demonstrated deliberate

indifference to the health needs of the inmates. Judge Shay noted, at page 10, that since the

beginning of the COVID-19 crisis, the Warden at Danbury had not approved a single request for

compassionate release, although 241 such requests had been made. The number of inmates infected

seems to increase almost daily. In the Probation Report (Dkt. #61), it describes 37 inmates and staff

infected with the virus. Judge Shay in his Decision, at page 3, stated that since the pandemic began,

69 inmates at FCI Danbury have tested positive. He notes, however, that that figure may well

understate the true number because of the limited testing done at the institution. One inmate has

died from the virus. As noted, because of the woeful situation at Danbury, the Attorney General

found the need to issue a special Memorandum to officials at Danbury to consider and prioritize

home confinement release. Judge Shay ruled that the Warden’s failure to grant any compassionate

release request bolsters the finding of deliberate indifference.

       In originally opposing the motion here, the Government contended that Flores had failed to

exhaust her administrative remedies. It does appear now that on or about either May 8 or May 12, a

request was made for release administratively. I find that to be sufficient and also determine, based


                                                  3
          Case 6:19-cr-06163-DGL Document 62 Filed 06/08/20 Page 4 of 5




on the refusal of the Warden at Danbury to grant any request for relief, such a petition by Flores

would indeed be futile, and therefore excused. There is no doubt that Danbury is experiencing an

active outbreak of the COVID-19 virus. The historical facts relating to what has and is occurring at

Danbury is much more serious than suggested in the Government’s Response (Dkt. #59) opposing

Flores’s motion.

       After considering the applicable factors set forth in 18 U.S.C. § 3553(a), the standards set

forth at 18 U.S.C. § 3582(c)(1)(A), and the Policy Statement of the Sentencing Commission set forth

at U.S.S.G. § 1B1.13, this Court finds that extraordinary and compelling reasons warrant a reduction

in defendant Janet Flores’s sentence and further finds that the administrative exhaustion requirement

has been sufficiently satisfied and/or waived as futile, and finds that defendant Janet Flores is not a

significant present danger to the safety of any other person or to the community.

       Accordingly, it is hereby ORDERED:

               (1) That defendant Janet Flores’s motion (Dkt. #56) for compassionate release is

GRANTED.

               (2) Defendant Janet Flores’s sentence of imprisonment is hereby reduced to TIME

SERVED and she is Ordered to be IMMEDIATELY RELEASED. The Court directs the Bureau of

Prisons at FCI Danbury to immediately commence the process of releasing the defendant from

custody and the United States Attorney’s Office is directed to take all steps to communicate and to

facilitate that relief. The Bureau of Prisons is directed to provide the defendant with funds and costs

of transportation, if necessary to defendant’s bona fide residence in the Western District of New

York at Rochester, New York, pursuant to 18 U.S.C. § 3624(d).




                                                  4
          Case 6:19-cr-06163-DGL Document 62 Filed 06/08/20 Page 5 of 5




               (3) Defendant is placed on Supervised Release for 36 months, the first 18 months of

which will be on home confinement. She will be confined to her residence at all time, absent

approval by the Probation Office for travel to medical appointments or treatment appointments.

               (4) Following the defendant’s release, she must travel directly to Rochester, New

York and rigidly self-quarantine for at least fourteen (14) days after entry into the residence, and

thereafter comply with all conditions of home confinement according to this Order and the defendant

will be supervised by Federal Probation on supervised release, until further Order of the Court.

       ALL OF THE ABOVE IS ORDERED.




                                      _______________________________________
                                               DAVID G. LARIMER
                                             United States District Judge
Dated: Rochester, New York
       June 8, 2020.




                                                 5
